PER CURIAM.
This is a suit by adjoining landowners against developers and the City of San Antonio for diversion of the natural flow of water onto the plaintiffs’ land. The trial court entered a take nothing judgment, and the Court of Civil Appeals reversed and remanded. 502 S.W.2d 925. Only the City of San Antonio applied for writ of error. It is refused, no reversible error. Our action is not to he interpreted as approving the majority opinion of the Court of Civil Appeals as to any liability of the City which is based solely upon a reasonable exercise of the police power in approving the subdivision plans under Article 974a, Vernon’s Ann.Civ.St. See City of Wichita Falls v. Mauldin, 39 S.W.2d 859 (Tex.Com.App.1931, judgment adopted).